In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 13-219V
                                    Filed: June 10, 2014


* * * * * * * * * * * * * * * *
INA SCANLON,                  *                      UNPUBLISHED
                              *
              Petitioner,     *                      Special Master
v.                            *                      Hamilton-Fieldman
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *                      Vaccine Act Attorneys’ Fees;
                              *                      Reasonable Basis for Claim.
                              *
              Respondent.     *
* * * * * * * * * * * * * * * *

David P. Murphy, David Murphy, Esq., Greenfield, IN, for Petitioner,
Linda S. Renzi, United States Department of Justice, Washington, DC, for Respondent.


                  DECISION ON ATTORNEYS’ FEES AND COSTS1

        This matter is before the undersigned on remand from the Court of Federal
Claims, Lettow, Judge, who directed the undersigned to “consider and . . . award”
attorneys’ fees and costs to Petitioner’s counsel. Order at 8, ECF No. 43. In her
pleadings, Respondent opposed a finding of reasonable basis for the award of attorneys’
fees and costs, but did not oppose the amount requested by Petitioner if a reasonable basis
were found to exist. At a status conference held on June 5, 2014, shortly after the
issuance of the remand decision, Respondent’s counsel offered no further argument on
this issue. Therefore, rather than expend further judicial resources on this issue, the

       1
         The undersigned intends to post this published decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As
provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of
any information furnished by that party (1) that is trade secret or commercial or financial
information and is privileged or confidential, or (2) that are medical files and similar files the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Otherwise, “the entire” decision will be available to the public. Id.


                                                 1
undersigned awards Petitioner’s counsel $11,919.62 in attorneys’ fees and costs
requested by Petitioner’s counsel. See 42 U.S.C. § 300aa-12(e)(2).
       After due consideration, the Court awards a sum of $11,919.62 in attorneys’
fees and costs in the form of a check payable to Petitioner and Petitioner’s counsel,
David P. Murphy, Esq.

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 13-219V according to this decision.
       Any questions may be directed to my law clerk, Danielle Sgro, at (202) 357-6384,
or danielle_sgro@ao.uscourts.gov.
      IT IS SO ORDERED.



                                               /s/ Lisa D. Hamilton-Fieldman.
                                               Lisa D. Hamilton-Fieldman
                                               Special Master




                                           2